El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
En 4 de abril de 1913, la Corte de Distrito de Ponce dictó sentencia .a favor del demandante apelado por la suma de $483.80, en el caso arriba expresado, que fué una acción esta-blecida por éste para obtener el valor de los servicios pres-tados como- mayordomo de una finca de café, habiendo for mu-*442lado el juez en el mismo día sus amplias y específicas conclu-siones de hecho y de derecho.
El apelante insiste en que la corte cometió error al no' estimar que la demanda no aducía hechos para constituir-una causa de acción, por no alegarse en ella el “importe razo-nable” de los servicios prestados por el demandante.
La alegación que de tal modo aparece envuelta en la de-manda en como sigue:
“Que el precio de los servicios de un primer mayordomo en fincas: de café como la que posee el demandado y a la que se refiere la alega-ción segunda de esta demanda, es según la costumbre y uso frecuente en las jurisdicciones d'e Yauco, Adjuntas, Guayanilla, Peñuelas y Ponce, que forman una sola zona cafetera, de $40 a $50 mensuales,, casa y comida; y reclamando para el demandante el salario mínimo-daría el siguiente resultado:
61 meses desde junio 14/07 a julio 14/12 a $40 mensuales- $2,440. 00‘ 13 días desde julio 14/12 a julio 27/13_ 17. 39
$2, 457. 39
“Que el demandante acepta el cargo de $739.68 que le hace el demandado por efectivo y efectos tomados durante la mayordomía;: y agregando a dicha cantidad la de $312.32 que dicho demandante tomó al cesar en su cargo, suma la de $1,052 que restando de los: $2,457.39 por sueldos devengados, da el siguiente resultado:
Sueldos devengados según la anterior anotación_$2, 457. 39'
Menos efectos y efectivo tomado_ 1, 052. 00'
Resta-$1, 405. 39>
Cuyo saldo debe el demandado al demandante por no haberle pagado> ni en todo ni en parte a pesar de las gestiones hechas para ello.”
El apelante no sostiene que la precedente alegación res-pecto al precio de los servicios prestados es insuficiente de acuerdo con la jurisprudencia establecida anteriormente por este tribunal, sino que más bien trata de eludir la regla así establecida fundado en que cierta enmienda legislativa a la. que más adelante se hace referencia ha introducido un cam-bio tan radical en la ley y en la naturaleza de la acción, que *443dicha jurisprudencia ya no es aplicable a un caso de esta clase.
Transcribimos del alegato del apelante los razonamientos contenidos en su primera proposición. Son así:
“1. FALTA DE CAUSA DE ACCIÓN.
“El artículo 1486 del Código Civil según fúé modificado por la ley de 24 d'e febrero de 1906, es como sigue:
“ ‘Pueden arrendarse los servicios de criados y trabajadores sin tiempo fijo o por cierto tiempo. El arrendamiento becbo por toda la vida es nulo. En cuanto a los servicios profesionales se estará, para la remuneración de los mismos, a lo convenido entre las partes; cuando no hubiere convenio y surgieren diferencias, la parte con derecho a la remuneración podrá reclamar y obtener en juicio de la otra parte, ante cualquier corte de jurisdicción competente, el importe razonable de dichos servicios.’
“Dicho artículo es de entera aplicación al caso, toda vez que, según la alegación cuarta de la demanda, el demandante comenzó el desempeño de su oficio el 14 de junio de 1907, ya vigente dicha ley.
“El error depende de que esta honorable corte con relación a ser-vicios prestados antes de modificarse el artículo 1486, había declarado ‘sin que exista un precio pactado o el precio de los servicios sea cono-cido por la costumbre y uso frecuente en el lugar en que tales servi-cios se prestaren, falta uno de los elementos integrantes del contrato de arrendamiento de servicios.’
“Ledesma v. Araujo, 15 D. P. Ii., 240.
“Agosto v. Woods, 13 D. P. K>., 369.
“García v. Cañada, 11 D. P. R., 421.
“Pero desde el 24 de febrero de 1906 en que se modificó el artículo 1486 del Código Civil a falta de pacto, el demandante que trate de recobrar el importe de sus servicios, debe alegar cuál es el importe razonable de los mismos. No es ya la costumbre la que regula el valor, sino que la norma reguladora es la razonabilidad -del precio reclamado por tales servicios.
“No hay alegación alguna en la demanda que la suma reclamada constituya el valor razonable de los servicios prestados y, por tanto, la demanda es fatalmente defectuosa, aplicando por analogía el cri-terio de los citados casos en que se declaró necesaria la alegación de pacto o la alegación de la costumbre del lugar. Ahora el criterio de razonabilidad ha venido a substituir el criterio de uso o cos-tumbre. ’ ’
*444El artículo del Código que lia sido citado antes de la enmienda alegada era como sigue:
“Puede contratarse esta clase de servicios por tiempo fijo, por cierto tiempo, o para una obra determinada. El arrendamiento hecho por toda la' vida es nulo. ’ ’
Pasando ahora al capítulo donde se define esta clase de servicios que se discuten, bajo el cual se encuentra este ar-tículo, vemos que antes y después de la enmienda está redac-tada, respectivamente, como sigue:
‘ ‘ Capítulo III.
“DEL ARRENDAMIENTO DE OBRAS T SERVICIOS.
“Sección Primera. — Del servicio de criados y trabajadores asala-riados.
“Capítulo III.
“del arrendamiento de obras y servicios.
“Sección Primera. — De los servicios profesionales y de los servi-cios de criados y trabajadores asalariados.”
Que la enmienda alegada no introduce cambio alguno en la ley menos en los casos en que se trata de servicios profe-sionales, es una cuestión demasiado clara para ser discu-tida, y no se ha alegado que sea éste dicho caso. Por el con-trario, al discutir el peso de la prueba el apelante cita el artículo 1487 del mismo capítulo del código, el cual al hablar de criados domésticos prescribe entré otras cosas “que el amo será creído, salvo prueba en contrario: 1. Sobre el tanto del salario del sirviente doméstico,- 2. Sobre el pago de los salarios devengados en el año corriente.”
Por consiguiente, no es necesario que consideremos si la alegación a que se ha hecho referencia, a falta de excep-ción previa u otra objeción que oportunamente se formulara a la misma, sería suficiente en una acción en reclamación de cantidad por servicios profesionales, o en una acción con arre-glo a la ley común por el valor de los servicios prestados (quantum meruit); o si el dejar de tomar conocimiento la *445corte sentenciadora a iniciativa propia y sin indicación alguna por parte del demandado de tal defecto en la alegación, si es qne era nn defecto, podría considerarse como nn error qne da lngar a la revocación de la sentencia.
Los demás errores qne han sido alegados'se refieren todos a la suficiencia de la prueba para basar en ella la senten-cia. No tendría objeto alguno que hiciéramos una exposi-ción, completa de la prueba y discutiéramos ampliamente las narraciones- en conflicto y contradictorias de los testigos de una y otra parte, así como de las contradicciones ordinarias, circunstancias corroborantes y cuestiones que a veces sur-gen de relatos que son claramente increíbles y que dan lugar a que se sospeche de otras declaraciones hechas por los mis-mos testigos, que de no ser por esto podrían tener más valor. Examinada cuidadosamente toda la prueba tal como consta de los autos no solamente no revela la misma ninguna razón satisfactoria por la que deban modificarse las conclusiones a que llegó la corte sentenciadora, sino que más bien nos hace creer que en substancia se ha hecho justicia.
Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.